              Case: 1:20-cv-00433 Document #: 15 Filed: 05/17/20 Page 1 of 1 PageID #:133


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 1:20-cv-00433
NORTHERN DISTRICT OF ILLINOIS

                                         Republic Technologies (NA), LLC and Sream, Inc.
                                                                                                                  Plaintiff
                                                                   vs.

                            Mega Convenience Corp d/b/a Channahon Convenience & Tobacco, et al.
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                  Summons & Complaint For Injunctive Relief and Damages


PARTY SERVED: WALID KHALED SALEH

METHOD OF SERVICE: Personal Service - By personally delivering copies to WALID KHALED SALEH.

DATE & TIME OF DELIVERY: 05/09/2020 at 2:19 PM

ADDRESS, CITY AND STATE: 13614 92ND AVE, ORLAND PARK, IL 60462

DESCRIPTION: Middle Eastern, Male, 34, 5'6'', 140 lbs, Black/Gray hair



I declare under penalties of perjury that the information contained herein is true and correct.




_______________________________________________
Chris Adlington, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 11th day of May, 2020.



_______________________________________________
NOTARY PUBLIC




CLIENT: Langone, Johnson & Cassidy, LLC                                                                              Tracking #: 436372
FILE #:
